ORDER
RADER, Chief Judge.
Biopolymer Engineering, Inc. (Biothera) submits a combined petition for panel rehearing and rehearing en banc with respect to the court’s August 2, 2010 order dismissing its appeal as moot.*
The court dismissed the appeal as moot because it appeared that a settlement agreement resolved all claims between the parties. Biothera asserts that the settlement agreement does not resolve claims with respect to all of the products that it accused of infringing United States Patent No. 5,702,719 and thus the appeal is not moot. The court agrees that under these circumstances the appeal is not moot.
Accordingly,
It Is Ordered That:
(1) The petition for panel rehearing is granted. The court’s August 2, 2010 order dismissing this case is vacated and the case is reinstated.
(2) Biothera’s brief is due within 30 days of the date of filing of this order.

 The court did not request an answer because Biothera is the only party participating in this appeal.